Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 1 of 14 Page ID #:569

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                      Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.


 Present: The                  James V. Selna, U.S. District Court Judge
 Honorable
                        Lisa Bredahl                                     Not Present
                       Deputy Clerk                                    Court Reporter
         Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                        Not Present                                      Not Present

 Proceedings:        [IN CHAMBERS] Order Regarding Ex Parte Application For
                     Temporary Restraining Order and Preliminary Injunction

       Before the Court is Plaintiff Ontel Products Corporation’s Ex Parte Application for
a Temporary Restraining Order and Preliminary injunction. TRO App., ECF No. 18. In
the application, Ontel seeks a temporary restraining order, a preliminary injunction, an
asset freeze on certain PayPal accounts, and immediate discovery. Under Local Rule
7-19.2, Ontel requests that this relief be granted without requiring Ontel to provide notice
of the application to Defendants.

       The Court deems this matter appropriate for decision without oral argument and
therefore declines to set the matter on the Court’s calendar. See Fed. R. Civ. P. 78; L.R.
7-15. For the reasons explained below, the Court denies the request for a temporary
restraining order; issues an Order to Show Cause why a preliminary injunction should not
issue; orders Ontel to serve Defendants forthwith as described herein; orders
supplemental briefing; sets the OSC for a hearing; and defers determination on the
requests for asset freeze and immediate discovery.

                                             I. BACKGROUND

       Ontel brings this copyright, trademark, and patent infringement action against
Brownstone Resources, LLC and Modern Life Trend. Ontel alleges that Defendants
infringe Ontel’s intellectual property relating to its ARCTIC AIR evaporative air-cooling
products. Ontel alleges that Defendants sell, through a series of websites, knockoff and
infringing versions of Ontel’s ARCTIC AIR products, copying everything from the
copyrighted product packaging and package inserts, to trademarked names and product
            CV-90 (06/04)                          CIVIL MINUTES - GENERAL
                                                           Page 1 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 2 of 14 Page ID #:570

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                   Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

patented ornamental design and utility patent features. Compl., ECF No. 1, ¶¶ 1, 38-39.


                                    II. LEGAL STANDARD

       As in any other case, a temporary restraining order [TRO] “is available under
[Rule] 65 to a [patent] litigant facing a threat of irreparable harm before a preliminary
injunction hearing can be held.” Fairchild Semiconductor Corp. v. Third Dimension (3D)
Semiconductor, Inc., 564 F. Supp. 2d 63, 66 (D. Me. 2008) (citing Charles Alan Wright
& Arthur R. Miller, Federal Practice and Procedure § 2951 (3d ed. 2008)). But a TRO
may be granted only on a clear showing of immediate, irreparable injury. Fed. R. Civ. P.
65(b)(1)(A). The Supreme Court has cautioned that TROs “should be restricted to serving
their underlying purpose of preserving the status quo and preventing irreparable harm just
so long as is necessary to hold a [preliminary injunction] hearing, and no longer.” Granny
Goose Foods, Inc. v. Bhd. of Teamsters Local 70, 415 U.S. 423, 439 (1974).

       The standards for issuing a temporary restraining order and a preliminary
injunction are “substantially identical.” Stuhlbarg Int’l Sales Co. v. John D. Brushy &
Co., 240 F.3d 832, 839 & n.7 (9th Cir. 2001). “A preliminary injunction is an
extraordinary remedy never awarded as of right.” Winter v. Natural Res. Def. Council,
Inc., 555 U.S. 7, 24 (2008). Therefore, a district court should enter a preliminary
injunction only “upon a clear showing that the plaintiff is entitled to such relief.” Id. at
22. In either case, a plaintiff must establish that it is likely to succeed on the merits, likely
to suffer irreparable harm in the absence of preliminary relief, the balance of equities tips
in plaintiff’s favor, and that an injunction is in the public interest. Id. at 20; see Sierra
Forest Legacy v. Rey, 577 F.3d 1015, 1021 (9th Cir. 2009); see also Johnson v.
Couturier, 572 F.3d 1067, 1081 (9th Cir. 2009); Am. Trucking Ass’ns Inc. v. City of Los
Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).

       A plaintiff seeking a preliminary injunction must show more than the “possibility”
of irreparable injury; he must demonstrate that irreparable injury is “likely” in the
absence of preliminary relief. Winter, 555 U.S. at 22; Am. Trucking, 559 F.3d at 1052. It
is not enough that the claimed harm be irreparable-it also must be imminent. Caribbean
Marine Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). Further, “a plaintiff
must demonstrate immediate threatened injury as a prerequisite to preliminary injunctive
            CV-90 (06/04)                       CIVIL MINUTES - GENERAL
                                                        Page 2 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 3 of 14 Page ID #:571

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.        SACV 21-01359 JVS (DFMx)                                  Date   August 20, 2021
 Title           Ontel Products Corporation v. Brownstone Resources, LLC, et al.

relief,” rather than merely allege imminent harm. Id. (emphasis in original). Conclusory
affidavits are insufficient to demonstrate irreparable harm. Am. Passage Media Corp. v.
Cass Commc’ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985).


                                          III. DISCUSSION

         The Court addresses each element of the Winter test below.

         A.        Likelihood of Success on the Merits

      Ontel argues that it is “highly likely to succeed on the merits” of its trademark,
copyright, and patent infringement claims. TRO App. at 9.

      First, with respect to Ontel’s trademark infringement claims, Ontel asserts that
Defendants are improperly using Ontel’s registered ARCTIC AIR trademarks, as
evidenced by the competing product packaging below.




See TRO App. at 10; see also TRO App, Ex. E, ECF No. 18-5 (Trademark Reg. No.
6,161,888 for ARCTIC AIR (stylized)).
              CV-90 (06/04)                      CIVIL MINUTES - GENERAL
                                                         Page 3 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 4 of 14 Page ID #:572

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

       Trademark infringement turns on the likelihood of consumer confusion. The Ninth
Circuit considers the “following factors for guidance in determining the likelihood of
confusion: similarity of the conflicting designations; relatedness or proximity of the two
companies’ products or services; strength of [the registered] mark; marketing channels
used; degree of care likely to be exercised by purchasers in selecting goods; [the accused
infringer’s] intent in selecting its mark; evidence of actual confusion; and likelihood of
expansion in product lines.” Brookfield Commc’ns, Inc. v. W. Coast Ent. Corp., 174 F.3d
1036, 1053–54 (9th Cir. 1999). The Ninth Circuit also provides “[a] word of caution: this
eight-factor test for likelihood of confusion is pliant. Some factors are much more
important than others, and the relative importance of each individual factor will be
case-specific.” Id. at 1054. “Although some factors—such as the similarity of the marks
and whether the two companies are direct competitors—will always be important, it is
often possible to reach a conclusion with respect to likelihood of confusion after
considering only a subset of the factors.” Id. “Related goods are generally more likely
than unrelated goods to confuse the public as to the producers of the goods.” Id. at 1055.

       At this preliminary stage, the Court agrees with Ontel that, because the products
use identical marks for the same type of consumer product, Ontel can show a likelihood
of success of proving consumer confusion and therefore trademark infringement. See
Brookfield, 174 F.3d at 1055 (“In light of the virtual identity of marks, if they were used
with identical products or services likelihood of confusion would follow as a matter of
course.”). Other factors support this conclusion (e.g., both products are sold through
online channels; Defendants’ alleged copying is verbatim, including the sound, font,
color, etc., suggesting intent to confuse).

      Second, with respect to Ontel’s copyright infringement claims, Ontel asserts that
“Defendants’ Materials, including its packaging and instruction manual, are copies of the
Arctic Air Copyrights.” TRO App. at 12. As an example, Ontel provides a side-by-side
comparison of its copyrighted material alongside Defendants’ competing material.




            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                      Page 4 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 5 of 14 Page ID #:573

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.




See TRO App. at 12-14; see also TRO App., Ex. M, ECF No. 18-13 (copyrighted
packaging comparison), Ex. N, ECF No. 18-14 (copyrighted instruction manuals
comparison), Ex. C, ECF No. 18-3 (Arctic Air Ultra Packaging Copyright Registration,
VA 2-149-866), Ex. D, ECF No. 18-4 (Arctic Air Ultra Packaging Inserts Copyright
Registration, TX 8-922-730).

       “To prove copyright infringement, a plaintiff must demonstrate (1) ownership of
the allegedly infringed work and (2) copying of the protected elements of the work by the
defendant.” Pasillas v. McDonald’s Corp., 927 F.2d 440, 442 (9th Cir. 1991). “If there is
no direct evidence of copying, a plaintiff may prove this element through circumstantial
evidence that (1) the defendant had access to the copyrighted work prior to the creation of
defendant’s work and (2) there is substantial similarity of the general ideas and
expression between the copyrighted work and the defendant’s work.” Unicolors, Inc. v.
Urb. Outfitters, Inc., 853 F.3d 980, 984–85 (9th Cir. 2017).

      Having reviewed the copyright registrations and relevant comparisons, at this
preliminary stage, the Court concludes that Ontel will likely be able to succeed at proving
copyright ownership and copying of the protected material by Defendants. See Unicolors,
            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                      Page 5 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 6 of 14 Page ID #:574

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

853 F.3d at 988 (where “the works are virtually identical,” “it is permissible to infer
copying”).

      Third, with respect to Ontel’s patent infringement claims, Ontel accuses
Defendants of infringing U.S. Patent No. D852,340 (the “D340 Patent”), the Arctic Air
Ultra Design Patent, and U.S. Patent No. 10,712,029 (the “’029 Patent”), the Arctic Air
Ultra Utility Patent. See TRO App. at 15-16.

      Design Patent. The D340 Patent claims the ornamental design for a personal air
cooler as shown and described.




See TRO App., Ex. F, ECF No. 18-6 (D340 Patent excerpt); see also Compl., Ex. E, ECF
No. 1-5 (same).

       The “ordinary observer test” is “the sole test for determining whether a design
patent has been infringed.” Egyptian Goddess, Inc. v. Swisa, Inc., 543 F.3d 665, 678
(Fed. Cir. 2008). Under that test, “if, in the eye of an ordinary observer, giving such
attention as a purchaser usually gives, two designs are substantially the same, if the
resemblance is such as to deceive such an observer, inducing him to purchase one
supposing it to be the other, the first one patented is infringed by the other.” Id. at 670
(internal quotation marks omitted).




            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                      Page 6 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 7 of 14 Page ID #:575

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

      To demonstrate design patent infringement, Ontel provides a side-by-side
comparison of each claimed design view along with the corresponding view of the
accused product. For example, the front perspective view comparison is as follows.




See TRO App., Ex. O, ECF No. 18-15 (design comparison chart depicting all seven
perspective views of the claimed design).

       The Court observes that Ontel does not address claim construction. Having
reviewed the D340 Patent, the Court declines to provide a detailed verbal claim
construction of the claimed design. This is because, in the context of design patent
infringement, the Court “is not obligated to issue a detailed verbal description of the
design if it does not regard verbal elaboration as necessary or helpful.” Egyptian
Goddess, 543 F.3d at 679. The Court concludes such an elaboration is neither necessary
nor helpful here, and thus construes the claimed design as stated in the patent, i.e., the
ornamental design for a personal air cooler as shown in the drawings.

      At this preliminary stage, applying the ordinary observer test to all of the claimed
perspective views, the Court concludes that, applying the level of care an ordinary
            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                      Page 7 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 8 of 14 Page ID #:576

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                    Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

observer would, the patented and accused designs are essentially identical. Accordingly,
Ontel likely will be able to succeed at proving design patent infringement. See Int’l
Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1243 (Fed. Cir. 2009) (“The
mandated overall comparison is a comparison taking into account significant differences
between the two designs, not minor or trivial differences that necessarily exist between
any two designs that are not exact copies of one another.”); see also Apple, Inc. v.
Samsung Elecs. Co., 678 F.3d 1314, 1326 (Fed. Cir. 2012) (in considering likelihood of
success, court must consider all claimed views of the design).

        Utility Patent. The ’029 Patent claims an evaporative personal air cooler for
cooling ambient air, which includes a tank, a misting structure, a filter structure, and a fan
(i.e., the functional aspects relating to the air cooler design claimed in the D340 Patent).
See TRO App., Ex. G (the ’029 Patent excerpt); see also Compl., Ex. F, ECF No. 1-6
(same). Figure 1 depicts a perspective view of an embodiment of this invention.




         Claim 1 discloses:

                 1. An evaporative air cooler for cooling ambient air,
                 comprising:
                 a housing with a top panel, a bottom panel, and side
                 panels defining an interior of the evaporative air cooler;
                 and
            CV-90 (06/04)                        CIVIL MINUTES - GENERAL
                                                         Page 8 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 9 of 14 Page ID #:577

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                   Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

                 a tank positioned adjacent to the top panel and at least one
                 of the side panels, wherein the tank is configured to
                 receive, store, and release liquid;
                 a misting structure comprising a mister and a misting
                 structure coupling, wherein the misting structure is
                 configured to create a mist within the evaporative air
                 cooler;
                 a filter structure with a plurality of filters, wherein the
                 plurality of filters are configured to absorb the mist; and
                 a fan configured to draw the ambient air into the evaporative
                 air cooler, wherein the ambient air is cooled by
                 at least one of the mist and the filter structure, and
                 wherein the fan directs the ambient air thorough the
                 filter structure and out of the evaporative air cooler.

See ’029 Patent at 12:2-21, Claim 1. Claims 2-15 depend directly or indirectly from
Claim 1. Claim 16 is similar to Claim 1 but also discloses a filter structure adjacent to the
bottom panel and at least one side panel. Claims 17-20 depend from Claim 16. See ’029
Patent, Claims 2-20.

       To prove a likelihood of success on its patent infringement claim, Ontel provides a
claim-by-claim comparison of the ’029 Patent’s claim elements alongside Defendants’
accused product. In sum, Ontel asserts that the accused product “has a housing with a top
panel, bottom panel, a side panel all defining an interior of the evaporative air cooler as
shown in Exhibit I.” TRO App. at 17; see also TRO App., Ex. I, ECF No. 18-9 (’029
Patent Claim Chart comparing claim elements of patented device with corresponding
elements of Modern Life accused device).

      “To determine likelihood of success on the patent infringement issue, the court
may construe disputed claim language as a matter of law.” Sofamor Danek Grp., Inc. v.
DePuy-Motech, Inc., 74 F.3d 1216, 1220 (Fed. Cir. 1996). “The court then determines
whether the accused device is likely to fall within the scope of the claims.” Id. The
“words of a claim are generally given their ordinary and customary meaning.” Phillips v.
AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (quotation marks omitted). The
“ordinary and customary meaning of a claim term is the meaning that the term would
            CV-90 (06/04)                       CIVIL MINUTES - GENERAL
                                                        Page 9 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 10 of 14 Page ID #:578

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title           Ontel Products Corporation v. Brownstone Resources, LLC, et al.

have to a person of ordinary skill in the art in question at the time of the invention[.]” Id.
at 1313. “Importantly, the person of ordinary skill in the art is deemed to read the claim
term not only in context of the particular claim in which the disputed term appears, but in
the context of the entire patent, including the specification.” Id.

        The Court begins its analysis by deeming Claim 1 representative. As with design
patent infringement, the Court observes that Ontel does not mention claim construction.
Having reviewed the claims, as well as the entirety of the ’029 Patent, the Court
concludes it is appropriate to apply plain and ordinary meaning to all of the claim terms
at this stage. A review of Ontel’s detailed claim comparison chart suggests that Ontel can
likely demonstrate that all of the claim limitations are present in the accused device.
Accordingly, at this stage, the Court concludes that Ontel can established a likelihood of
success on proving its patent infringement claim.

                                              *****

       For the reasons explained above, on the present record, the Court concludes that
Ontel can show a likelihood of success on the merits of the copyright, trademark, and
patent infringement claims. The marks, packaging, packaging inserts, design, and
functional aspects of the fans are virtually indistinguishable as between the protected
intellectual property and the accused devices.

         B.        Irreparable Harm

       To establish irreparable harm, Ontel relies on the statutory presumption based on
the likelihood of success on its trademark infringement claim. See TRO App. at 17-18.
That is, under 15 U.S.C. § 1116(a), “upon a finding of likelihood of success on the merits
for a [trademark] violation,” a plaintiff “seeking any such injunction [e.g., including a
TRO or preliminary injunction] shall be entitled to a rebuttable presumption of
irreparable harm.” Even absent this presumption, Ontel argues it “is already suffering
irreparable harm through the degradation of its marks, the loss of customers and sales,
and harm to its reputation.” TRO App. at 18. Further, Ontel asserts that its “reputation is
being damaged through the operation of the Infringing Sites,” because “[c]ustomers
approaching the site are being falsely misled into believing that they are entering into
transactions for an authentic Arctic Air product rather than for cheap knockoff versions
              CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                       Page 10 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 11 of 14 Page ID #:579

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

of the same product.” Id. at 18. Ontel does not address irreparable harm separately with
respect to its copyright or patent infringement claims.

       To obtain a preliminary injunction, the movant must show that (1) absent an
injunction, it will suffer irreparable harm; and, with respect to patent infringement, (2) a
sufficiently strong causal nexus relates the alleged harm to the alleged patent
infringement. Apple Inc. v. Samsung Elecs. Co., 695 F.3d 1370, 1377-1378 (Fed. Cir.
2012). A likelihood of irreparable harm means “a likelihood of substantial and immediate
irreparable injury.” Id. at 1325. Merely showing some lost market share is insufficient to
satisfy this requirement. Id. at 1324-25. Likewise, conclusory statements and theoretical
arguments are insufficient to meet the standard. Id. at 1325. Instead, the moving party
must support the claims of irreparable harm with concrete evidence. Id. Moreover, the
alleged irreparable injury must be caused by the alleged infringement. Id. at 1324.

       Ontel seeks to prove irreparable injury primarily through relying on § 1116(a)’s
rebuttable presumption. But at the same time, Ontel seeks extraordinary relief in the form
of a temporary restraining order without providing notice of this request to Defendants.
See TRO App. at 7-8. Granting the application absent such notice would have the effect
of rendering the rebuttable nature of the presumption absolute, which is made explicit by
the statute. The Court declines Ontel’s suggestion to follow this procedure.

       Moreover, the fact that Ontel has already “alerted Defendants to the infringing
conduct,” id. at 8, further undermines Ontel’s suggestion that withholding notice would
be appropriate or necessary to prevent substantial and immediate irreparable injury before
the Court can hold a hearing on the requested preliminary injunction. In support of its
request, Ontel suggests that it is “unclear” if Defendants will appear in this action, and
Ontel is “concerned” that revenue from infringing sales will be “moved and hidden.” Id.
at 7-8. But these generally speculative concerns do not provide a sufficient basis for
granting the requested extraordinary relief without notice, especially where Ontel admits
it has already provided some notice.

       Although the presumption in § 1116(a) may be sufficient to demonstrate
irreparable harm at the preliminary injunction stage (at least as to Ontel’s trademark
infringement claims) if Defendants are unable to rebut the presumption, the Court defers

            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                     Page 11 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 12 of 14 Page ID #:580

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                 Date   August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

ruling on that question until Defendants have had the opportunity, as provided in the
statute, to rebut the presumption.

       Setting aside the statutory trademark presumption, the Court concludes that Ontel
also has not demonstrated an alternative basis to support a likelihood of substantial and
immediate irreparable injury with respect to any of its claims. Ontel argues that
Defendants have imported a number of infringing products for sales in the U.S., but
likely continued infringing sales in and of themselves are compensable by money
damages and cannot demonstrate a likelihood of irreparable and immediate harm absent
evidence demonstrating why money damages cannot address the likely injury. See Abbott
Labs. v. Andrx Pharm., Inc., 452 F.3d 1331, 1348 (Fed. Cir. 2006) (noting patentee’s
obligation to “clearly establish[] that monetary damages could not suffice”).

       Similarly, although damage to reputation and goodwill can rise to the level of
irreparable harm in the infringement context, conclusory statements and theoretical
arguments supporting such harm are insufficient to show a likelihood that such harm will
be likely, substantial, and immediate. See 695 F.3d 1370 at 1325. Ontel’s application
makes an insufficient showing on this point where the only information presented
concerning loss of reputation and goodwill appears by way of attorney argument, without
any supporting declarations or other evidentiary support.

       Accordingly, because Ontel has failed to make the required showing of likely
immediate, irreparable injury, the Court DENIES the requested temporary restraining
order.

       As described below, the Court will consider irreparable harm further in the context
of the requested preliminary injunction. If Ontel wishes to expand its irreparable harm
argument beyond the statutory trademark presumption, Ontel must support its claims of
irreparable harm with concrete evidence. See, e.g., Hoist Fitness Systems, Inc. v.
TuffStuff Fitness Int’l, Inc., No. 5:17-cv-01388 AB(KKx), 2017 WL 5640562, at *3
(C.D. Cal. Oct. 31, 2017) (“The unsupported, conclusory assertions of the movant’s CEO
are simply not sufficient to establish these facts,” however.) (citing Am. Passage Media
Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1473 (9th Cir. 1985) (irreparable harm not
established by “conclusory” statements “without evidentiary support”)); see also
TeleSign Corp. v Twilio, Inc., No. 2:15-cv-3240 PSG(SSx), 2015 WL 12532491, at *6
            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                     Page 12 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 13 of 14 Page ID #:581

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        SACV 21-01359 JVS (DFMx)                                  Date   August 20, 2021
 Title           Ontel Products Corporation v. Brownstone Resources, LLC, et al.

(C.D. Cal. Oct. 19, 2015) (“[T]he Court is troubled by Plaintiff’s factual evidence, as it
consists almost entirely of testimony from Plaintiff’s vice president.”); Tech-Wear, Inc. v.
Acme Laundry Prod., Inc., 38 F. Supp. 2d 1147, 1152 (C.D. Cal. 1998) (declarations
from patentee’s president and treasurer with “no sales figures, specific instances, or other
evidentiary facts” is insufficient to show irreparable harm); Straumann USA, LLC v.
TruAbutment Inc., No. 8:19-cv-00878 JLS(DFM), 2019 WL 6887172, at *3 (C.D. Cal.
Oct. 1, 2019) (no irreparable harm where movant failed to “provide[] any evidence or
data showing that financial or reputational harm has resulted (i.e., by demonstrating a
negative impact on sales or by substantiating claims that the [patented device] has been
abandoned by [customers])”).

         C.        Balance of Hardships and Public Interest

       Because Ontel’s application as presented fails to make a sufficient showing
demonstrating likely immediate irreparable harm supporting a temporary restraining
order, the Court need not address the balance of equities or the public interest at this time.
See e.g., Perfect 10, Inc. v. Google, Inc., 653 F.3d 976, 982 (9th Cir. 2011); Reebok Int’l
Ltd. v. J. Baker, Inc., 32 F.3d 1552, 1556 (Fed. Cir. 1994) (“we specifically decline today
to require a district court to articulate findings on the third and fourth factors when the
court denies a preliminary injunction because a party fails to establish either of the two
critical factors”).

       If Ontel can demonstrate likely irreparable harm in the supplemental briefing
permitted below, in support of its further request for a preliminary injunction, the Court
will address these factors at the appropriate time.

         D.        Order to Show Cause Regarding Preliminary Injunction

       Because Ontel has demonstrated a likelihood of success on the merits on its
infringement claims, and because Ontel may be able to demonstrate likely irreparable
harm in the context of its request for a preliminary injunction (via an unrebutted statutory
trademark presumption or otherwise), the Court hereby GRANTS Ontel’s request for an
Order to Show Cause why a preliminary injunction should not issue.

         In connection with the Order to Show Cause, the Court orders as follows.
              CV-90 (06/04)                      CIVIL MINUTES - GENERAL
                                                        Page 13 of 14
Case 8:21-cv-01359-JVS-DFM Document 20 Filed 08/20/21 Page 14 of 14 Page ID #:582

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.      SACV 21-01359 JVS (DFMx)                                   Date     August 20, 2021
 Title         Ontel Products Corporation v. Brownstone Resources, LLC, et al.

       (1) The Court issues an order to show cause concerning why a preliminary
injunction should not issue.
       (2) No later than August 27, 2021, at 5:00 PM, Ontel may file a supplemental brief
of no more than ten pages further addressing irreparable harm, taking into consideration
the Court’s discussion of irreparable harm in this Order.
       (3) No later than September 3, 2021, at 5:00 PM, Defendants may file their
response of no more than thirty-five pages to Ontel’s application (ECF No. 18) and the
forthcoming supplemental irreparable harm brief.
       (4) No later than September 8, 2021, at 5:00 PM, Ontel may file a reply of no more
than ten pages to Defendants’ response.
       (5) The Court sets a hearing on the order to show cause why a preliminary
injunction should not issue for September 13, 2021 at 1:30 p.m.
       (6) Within twenty-four hours of issuance of this Order, Ontel shall serve on
Defendants, via all of the email addresses identified in connection with the alleged
Infringing Sites (see TRO App. at 22), as well as by mail to all of the addresses identified
in the Complaint, a copy of this Order, the TRO Application (ECF No. 18), the
Complaint, and all other required case-initiating documents, as well as all attachments to
the foregoing documents.
       (7) Based on the rulings in this Order, the Court defers determination on the
requests to freeze assets and grant immediate discovery.

                                      IV. CONCLUSION

     For the foregoing reasons, the Court DENIES the application for a TRO and issues
an ORDER TO SHOW CAUSE regarding a preliminary injunction as described herein.

                 IT IS SO ORDERED.



                                                                                          :    0

                                                   Initials of Preparer      lmb




            CV-90 (06/04)                     CIVIL MINUTES - GENERAL
                                                     Page 14 of 14
